DETAILED ACTION
The amendment filed 12/30/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Least et al. (US 2013/0327542) in view of Grecci et al. (US 2013/0220635).  Least et al. disclose an apparatus comprising: first and second completion joints (1150A, 1150B as in fig 11B), each including a base pipe (fig 11B) and .
Least et al. do disclose support members about a base pipe (212 as above) for supporting a shunt tube along the base pipe (212, as in fig 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide at least an additional support member with the apparatus and methods of Least et al. in order to provide additional and better support to the jumper tube along the base pipe.   
.

Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Least et al. in view Grecci et al., as applied to claims 1 and 11 above, and further in view of Sessa et al. (US 2019/0145231).  Least et al. in view of Grecci et al. disclose all the limitations of these claims, as applied to claims 1 and 11 above, except for a pair of longitudinal grooves formed in an exterior surface of the first support member, although Least et al. do teach at least a pair of channels through the support member (206).  Sessa et al. disclose an apparatus and method including a support member for a shunt tube wherein the support member is generally tubular in shape (210, fig 9A) and includes a pair of longitudinal grooves (226) formed in an exterior surface thereof; at least one retainer (223) configured to retain the tubes in the longitudinal grooves.  It would have been obvious to one of ordinary skill in the art before the time of filing to modify the apparatus and methods of Least et al., as modified by Grecci, to substitute the channels of Least et al. for a groove with a retainer (as taught by Sessa et al.) in order to provide open access to position a tube within the retainer more easily (rather than requiring insertion through an end channel) and since .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
1/10/2022